     Case 1:20-cv-02245-EGS-GMH Document 119 Filed 06/23/21 Page 1 of 3




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 P.J.E.S., A MINOR CHILD, by and through
 his father and NEXT FRIEND, Mario Escobar
 Francisco, on behalf of himself and others
 similarly situated,

                   Plaintiff,
                                                    Civil Docket No. 1:20-cv-02245-EGS-GMH
        v.

 ALEJANDRO MAYORKAS, Secretary of
 Homeland Security, et al.,

                   Defendants.



                                  JOINT STATUS REPORT

       Plaintiff and Defendants, by and through undersigned counsel, jointly provide this status

report pursuant to this Court’s May 25, 2021 Order:

       1.      On November 18, 2020, this Court entered a preliminary injunction in this case,

enjoining the expulsion of class members pursuant to the Centers for Disease Control and

Prevention (“CDC”) Order challenged in this case. See Order, ECF Nos. 79, 80. The

government appealed that injunction and sought a stay of the injunction pending appeal. On

Friday, January 29, 2021, the United States Court of Appeals for the District of Columbia Circuit

granted a stay pending appeal of this Court’s decision and issued an expedited briefing schedule.

Order, P.J.E.S. v. Mayorkas, et al., No. 20-5357 (D.C. Cir. Jan. 29, 2021), Doc. No. 1882899.

       2.      On February 11, 2021, the CDC Director issued a notice stating that CDC has

temporarily excepted from expulsion unaccompanied noncitizen children encountered in the

United States “pending the outcome of [the agency’s] forthcoming public health reassessment”

of the Title 42 policy. See CDC, Notice of Temporary Exception From Expulsion of

Unaccompanied Noncitizen Children Encountered in the United States Pending Forthcoming



                                                1
     Case 1:20-cv-02245-EGS-GMH Document 119 Filed 06/23/21 Page 2 of 3




Public Health Determination (Feb. 11, 2021), https://www.cdc.gov/coronavirus/2019-

ncov/more/pdf/CDCPauseNotice-ExceptfromExpulsion.pdf.

       3.      The parties have since moved to hold the proceedings in the Court of Appeals and

in this Court in abeyance while they explore whether it may be possible to resolve or narrow the

dispute at issue in this case. See ECF Nos. 106, 108. The D.C. Circuit granted the abeyance

motion, Order, P.J.E.S. v. Mayorkas, et al., No. 20-5357 (D.C. Cir. Mar. 2, 2021), Doc. No.

1887945, and this Court similarly granted the parties’ abeyance requests, see Feb. 24, 2021

Minute Order; Mar. 24, 2021 Order, ECF No. 109. In their May 24, 2021 Joint Status Report,

the parties agreed that continuing the abeyance was the most reasonable and efficient course of

action as they continue to explore whether they can resolve or narrow the dispute at issue in this

case. ECF No. 117. The parties also suggested that they file a further joint status report on or

before June 23, 2021, id., and this Court subsequently ordered the parties do so, May 25, 2021

Order, ECF No. 118.

       4.      The parties’ efforts to try to resolve or narrow the dispute at issue in this case

remain ongoing, and they continue to believe that the most reasonable and efficient course of

action is to continue the abeyance while their discussion continues.

       5.      The parties agree that either party may move to terminate the abeyance by filing a

motion seeking such relief.

       6.      Because the parties’ discussion remains ongoing, they respectfully suggest that

they file a further a joint status report on or before July 23, 2021. A proposed order is attached.



Dated: June 23, 2021                                  Respectfully submitted,


                                                      BRIAN M. BOYNTON
                                                      Acting Assistant Attorney General

                                                      BRIAN D. NETTER
                                                      Deputy Assistant Attorney General




                                                  2
Case 1:20-cv-02245-EGS-GMH Document 119 Filed 06/23/21 Page 3 of 3




                                    JEAN LIN
                                    Special Litigation Counsel

                                    /s/ Bradley Craigmyle
                                    KEVIN SNELL
                                    BRADLEY CRAIGMYLE
                                    Trial Attorneys
                                    Federal Programs Branch
                                    Civil Division, Department of Justice
                                    1100 L Street, N.W.
                                    Washington, D.C. 20005
                                    (202) 616-8101
                                    Bradley.T.Craigmyle@usdoj.gov

                                    Attorneys for Defendants


                                 /s/ Lee Gelernt______________
                                 Lee Gelernt*
                                 Daniel A. Galindo*
                                 Omar Jadwat*
                                 Ming Cheung*
                                 American Civil Liberties Union Foundation,
                                 Immigrants’ Rights Project
                                 125 Broad Street, 18th Floor
                                 New York, NY 10004
                                 Tel: (212) 549-2600

                                    Attorneys for Plaintiff

                                    *Admitted pro hac vice




                                3
